Allow me, first, to express my sincere satisfaction on the
occasion of your election, Sir, as President of the General
Assembly at its forty-ninth session and to wish you every
success in your work.
I should like also to thank the President of the last
session, Mr. Samuel Insanally, for the work he did.
I express my deep gratitude to the Secretary-General,
Mr. Boutros Boutros-Ghali, for his tireless efforts to
strengthen peace and security throughout the world. I
should like to extend to him my very special appreciation,
especially for his keen interest in the problems of our
young State, which is going through a complicated period
of its history.
It is with a sense of excitement and pride that I am
addressing this Assembly from the podium of the most
authoritative international forum. For the first time, the
President of an independent Azerbaijan is representing his
country before the international community, a country that
has been recognized by this community and has joined it
as an equal among equals.
The Azerbaijani people have striven for freedom for
centuries. After the disintegration of the Soviet Union
they gained their national independence. Our Republic
has embarked upon the road of constructing a law-based,
democratic and civilized State. This is a complicated
process; it cannot be completed overnight, but we are
steadily moving towards our goal. During a short period
of time a great deal has been accomplished, and all the
conditions have been created for the formation of a
law-based, democratic society. We have evolved in our
Republic a multi-party system, firmly based on the
principles of political pluralism and freedom of the
individual, speech, the press and conscience, as well as
principles of respect for human rights and the rule of law.
All citizens of multinational Azerbaijan enjoy equal
rights, irrespective of their racial, religious and linguistic
affiliations.
Political changes and the democratization of the
country have created the conditions for carrying out deep


economic reforms, ensuring a transition to a market
economy. We fully encourage the development of free
enterprise and private initiative. We are on the way to
realizing a large-scale privatization programme, using world
experience based upon common human values - on the
experience of leading countries that have already achieved
great success in constructing civilized, prosperous and
democratic societies.
Located at the important geopolitical junction of
Europe and Asia and the focus of the keen interest of many
Powers, possessing rich natural resources and a substantial
industrial potential and guided by the firm will and
confidence of the Azerbaijani people, we are carrying out
the strategy of strengthening our independence and
implementing democratic market reforms. Today, from this
lofty rostrum, I firmly declare that no one will be able to
make the Azerbaijani people stray from this path. We look
to the future of our country with optimism.
Our optimism is also linked with historic processes
taking place in the world as well as with profound changes
in the system of international relations. A world order
based on equal rights and replacing military and ideological
confrontation will certainly form the future basis of this
system. Partnership and enduring peace and security for
everyone, in accordance with international law and the
principles and provisions of the United Nations Charter, are
becoming the fundamental principles of the new world
order. We see the light at the end of the tunnel, a tunnel
leading from a world of hostility based on the use of force
to an era of cooperation and prosperity. We are ready to
walk along this road together, hand in hand with all the
other countries and peoples of the world.
However, the threats looming over mankind have not
been totally eliminated. Old stereotypes still exist, and
numerous problems, accumulated over decades of
confrontation, especially problems in the sphere of
disarmament and the elimination of weapons of mass
destruction, have not yet been overcome. Relations
between States with different economic potentials still
suffer from the maladies of the past. Time is presenting us
with new challenges, challenges linked with environmental
difficulties and population and development problems.
Aggressive nationalism and separatism, giving birth to
conflicts in the Caucasus, the Balkans and other hot spots,
have become realities following the collapse of the old
world order. These conflicts not only hamper the
development of independent States and directly threaten the
very existence of fledgling democracies, but also threaten
international security as a whole.
That is why, in a post-confrontational world, a
special responsibility rests on the shoulders of
authoritative international organizations as well as on
those shoulders of the big Powers. Using their political
weight and their economic, financial and military
resources, they must more actively direct their potential
towards extinguishing the flame of conflicts and towards
the consolidation of peace, stability and security
throughout the world.
It goes without saying that in the construction of a
new world order there is a leading role for the United
Nations, which will celebrate its fiftieth anniversary next
year, and for its Security Council, which has extensive
experience in resolving a number of conflicts and crises.
However, the Security Council will still face the difficult
test of proving to the international community its
efficiency under new conditions. Today, as never before,
the Security Council is required to be more persistent in
achieving guaranteed implementation of its resolutions.
We hope that enlargement of the Council will contribute
to its strengthening.
We attach great importance to the role of the
General Assembly, which is primarily seen as ensuring
the closest possible interaction between States in the
decision-making process, on the basis of compromises
and the balance of interests.
Under present conditions, one should mention the
increased importance of the efficient use by the
Secretary-General of his powers, as well as the support
that must be given him by Member States, which share
with him the responsibility for strengthening international
peace and security.
Generally speaking, the Azerbaijani Republic is
optimistic about the future of the United Nations. We are
determined to continue to protect the lofty principles of
the United Nations and to seek improvement in the
authority and efficiency of the Organization.
For many of those present the notion of war and
armed conflict may, fortunately, be associated with
history or faraway events. But for my people it is a cruel
reality and a bloody daily routine.
For six years the flame of war has been blazing on
the land of Azerbaijan. The Republic of Armenia, under
2


the pretext of realizing the right to self-determination of an
ethnic group of Armenians living in the Nagorny Karabakh
region of Azerbaijan, is openly carrying out plans to annex
the territories of our State, to forcibly change its State
borders and to expel the Azerbaijani people from their
homes.
All this is cloaked by an arbitrary interpretation of the
right of peoples to self-determination as meaning a right of
any ethnic community to proclaim itself independent and to
join another State. Such an interpretation of the right to
self-determination blatantly contradicts the principles of
State sovereignty and territorial integrity. Any attempt to
make this right absolute results in cruel conflicts, which we
have witnessed in our region and in other parts of our
planet.
The Secretary-General, Mr. Boutros Boutros-Ghali, has
expressed his concern on this issue, saying:
"... if every ethnic, religious or linguistic group
claimed statehood, there would be no limit to
fragmentation, and peace, security and economic
well-being for all would become ever more difficult to
achieve." (A/47/277, para. 17)
I fully agree with Mr. Boutros Boutros-Ghali that:
"The sovereignty, territorial integrity and
independence of States within the established
international system, and the principle of self-
determination for peoples, both of great value
and importance, must not be permitted to work
against each other in the period ahead."
(ibid, para. 19)
Being aware that the international community is
insufficiently, and sometimes unilaterally, informed about
events in our region, I should like to brief the Assembly on
the real situation.
Having created a powerful military build-up on the
territory of the Nagorny Karabakh region of Azerbaijan, the
Republic of Armenia started intensive military activities
against our Republic. With the occupation of the town of
Shusha and of the Lachin region, the annexation of
Nagorny Karabakh was completed, and about 50,000
resident Azerbaijanis were ousted. Using the Nagorny
Karabakh springboard, Armenian armed forces then
occupied another six regions of Azerbaijan: Kalbajar,
Agdam, Fizuli, Djebrail, Zangelan and Kubatli, which, like
the Lachin region, are situated outside the former Nagorny
Karabakh autonomous region, with a territory four times
bigger than that of Nagorny Karabakh.
As a result of the aggression, more than 20 per cent
of the territory of Azerbaijan is under occupation by the
armed forces of the Republic of Armenia. I must
mention here the huge losses on the Azerbaijani side:
more than 20,000 killed, about 100,000 wounded and
6,000 taken prisoner. In addition, more than 1 million
Azerbaijanis - about 15 per cent of the population - have
become refugees and live in tents. In their own country
they have been deprived of shelter, and they suffer from
heat, cold and epidemics, and experience shortages of
their basic needs. Seven hundred towns and villages have
been levelled on the occupied Azerbaijani territories;
practically all the houses, schools, hospitals, and ancient
monuments have been burned down and looted.
I think there is no need to prove that here we are
dealing not with the realization of the right to
self-determination, but with a gross violation of
international law, in the form of aggression against the
sovereignty, territorial integrity and political independence
of a United Nations Member State.
The war has created unbearable conditions for my
people. It aggravates social tension and hampers the
implementation of economic and political reforms aimed
at the democratization of Azerbaijani society.
As a result of the war, the Azerbaijani people have
suffered a huge material loss, amounting to billions of
dollars. As for the moral damage inflicted on human life
and destiny, there is hardly anything to compare to the
sorrow and pain of my people.
Blood is being shed now, not only in Azerbaijan, but
also in other hot spots of the world. Peoples must not
remain indifferent to these tragic events. Collective
efforts should be made in order to prevent the escalation
of armed conflicts and to achieve their just and lasting
resolution.
During the past two years the Security Council
adopted four resolutions and its President has made six
statements in connection with the occupation of
Azerbaijani territories by armed forces of the Republic of
Armenia.
In all its resolutions the Security Council reaffirms
the sovereignty and territorial integrity of the Azerbaijani
Republic; emphasizes the inadmissibility of the use of
3


force for the acquisition of territory; it strongly demands
the immediate, complete and unconditional withdrawal of
all occupying forces from all the occupied regions of
Azerbaijan; and calls for the return of refugees to their
homes.
But all these decisions have so far been completely
ignored by the Republic of Armenia. Moreover, Armenia
continues to build up its military presence in the occupied
territories of Azerbaijan.
On the other hand, the Security Council has also failed
to put into effect the mechanism for implementing the
resolutions. Here we face a question: to what extent is the
Security Council consistent and resolute, and how is the
degree of application of its powers in each case defined?
Non-compliance with the decisions of the Security
Council does not serve the interests of the United Nations,
and may undermine confidence in its abilities to achieve its
main objective: the maintenance of international peace and
security.
Experience gained in the process of settling regional
conflicts shows that the efforts to implement resolutions
succeed only when endorsed by the political-military means
envisaged in the United Nations Charter.
The duty of the most authoritative international
organization in the world community is to take effective
measures with respect to the aggressor State, which is
blatantly violating norms of international law.
In the efforts to settle the Armenian-Azerbaijani
conflict, we rely on such an authoritative organization as
the Conference on Security and Cooperation in Europe
(CSCE). The Minsk Group, created by the CSCE for the
settlement of the Armenian-Azerbaijani conflict, also
proceeds on the basis of the necessity for the evacuation of
all the occupied territories and the complete withdrawal of
the occupying forces beyond the boundaries of Azerbaijan.
It also calls for respect for the sovereignty, territorial
integrity and internationally recognized borders of
Azerbaijan.
However, unfortunately, the numerous mediation
efforts of the CSCE have not yet brought about any
tangible, concrete results, due to the lack of appropriate
mechanisms.
Only now do we have the first positive result. At the
cost of enormous efforts, and owing to active mediation by
the Russian Federation and the CSCE Minsk Group, a
cease-fire has been achieved in the conflict zone. The
fighting and bloodshed have been stopped for more than
four months. We greatly appreciate all this. But the
situation still remains very complicated and the truce is
very fragile.
The Republic of Armenia has put forward an
illegitimate condition, that of exchanging part of the
occupied Azerbaijani territories for independent status for
the Nagorny Karabakh region of the Azerbaijani Republic.
It demands that it keep its military presence in this
Azerbaijani region and that it control the town of Shusha
and the Lachin region of Azerbaijan, which implies
consolidation of its annexation of our territories.
Armenia completely excludes the restoration of the
demographic composition of Nagorny Karabakh as it was
at the beginning of the conflict and the return of the
Azerbaijani population, including its return to one of the
ancient centres of Azerbaijani culture, the town of
Shusha. On these conditions, Armenia, ignoring the
Security Council’s resolutions, proposes the deployment
of an international separation force along the perimeter of
the occupied Nagorny Karabakh region of Azerbaijan,
thus trying to turn it into a tool for freezing the situation
and to make it a hostage of its annexationist policy.
The position of the Azerbaijani Republic has always
been constructive and peace-loving. Despite all the
damage inflicted upon us, we propose peace to the
Armenian side on the basis of international law, justice
and humanism. We are prepared to provide guarantees to
the Armenian population of Nagorny Karabakh. We
favour the restoration, on a mutual basis, of
communications in the region, including the humanitarian
corridor between Nagorny Karabakh and the Republic of
Armenia. We are also prepared to discuss the status of
Nagorny Karabakh within the Azerbaijani State.
However, there are norms and principles that we
consider eternal: the sovereignty and territorial integrity
of our country, the evacuation of all the occupied
territories and the return of refugees to their homes,
including the return of 50,000 Azerbaijani refugees to
their native land in Nagorny Karabakh.
The Azerbaijani Republic, while it still wants a
peaceful political settlement, considers that only the
elimination of the consequences of aggression, through
the implementation of Security Council resolutions, will
make it possible to carry on a stable and productive
4


negotiating process, with the goal of establishing a durable,
stable cease-fire and ensuring security for all the people of
the region. Here we count on the assistance of the world
community to ensure the realization of coordinated peaceful
decisions on the basis of a precise mandate for peace-
keepers in accordance with international norms.
We highly appreciate the cease-fire agreement. We
realize that it does not mean peace yet, but it creates the
necessary conditions for its rapid achievement. On several
occasions we have voiced our firm resolution to observe the
cease-fire regime until the peace agreement is reached and
there is a total cessation of the military conflict. I repeat
that today from this lofty rostrum of the United Nations.
We support the peace-keeping activities of the CSCE
Minsk Group and the Russian Federation, and favour the
consolidation of their efforts against any kind of
competition in the process of settling the conflict. Such
competition could only complicate the achievement of
peace, which is needed equally by the peoples of
Azerbaijan and of Armenia.
Our demands for the complete evacuation of all
occupied Azerbaijani territories are legitimate; they are in
full conformity with Security Council resolutions. Attempts
to annex any regions are unacceptable to us and go against
the norms of international law.
As a result of a war thrust upon us, an extremely
difficult humanitarian situation has emerged in the
Republic. Every seventh person in a country with a
population of 7 million is a refugee, lacking a home, work
and means for existence. Suffering from harsh miseries,
refugees and displaced persons are staying in tent camps.
The severe winter conditions and the lack of necessary food
and medicines have created a threat of epidemics and
famine among the most vulnerable group of the population.
Overcoming the extremely grave refugee situation has
become one of the major concerns of the Azerbaijani State.
International organizations and a number of States
have responded to the urgent appeal of our Republic, and
we express our most sincere gratitude to the Governments
of Sweden, the United Kingdom, Germany, Japan,
Switzerland, the Netherlands and Denmark, which have
become the largest donors to the United Nations
programmes of humanitarian assistance to Azerbaijan. We
are also grateful to the Governments of Turkey, Iran, Saudi
Arabia and other countries for their considerable
humanitarian assistance within the framework of bilateral
relations, and to the Office of the United Nations High
Commissioner for Refugees, the International Committee
of the Red Cross, the United Nations Children’s Fund,
Doctors Without Borders and numerous non-governmental
organizations which have rendered invaluable assistance
to the refugees and displaced persons in Azerbaijan.
The role and place of my country in international
relations are influenced by its geographical location and
socio-political orientation, as well as the historical-cultural
traditions of a land where Western and Eastern
civilizations have merged. It is with an awareness of
these peculiarities and the challenges of change that we
are building, step by step, our cooperation with the
outside world. Since the international recognition of the
Azerbaijani Republic, we have established equal, balanced
relations with the overwhelming majority of States, and
we have joined a number of world and regional
organizations. We have made serious efforts to expand
our international relations and to restore the links that
were lost due to certain conditions. Attaching special
importance to historical, geographical, economic and
humanitarian links with the independent States that have
emerged on the territory of the former Soviet Union, we
favour the development of equal cooperation with them,
in particular with Russia, both on the basis of bilateral
relations and within the framework of the Commonwealth
of Independent States.
Azerbaijan is developing friendly relations with the
United States, the United Kingdom, France and China.
Close good-neighbourly ties link us with the countries of
our region and of adjacent regions, countries such as
Turkey, Iran, Saudi Arabia, Egypt and Pakistan, with
which we closely cooperate within the Organization of the
Islamic Conference.
Azerbaijan’s accession in May this year to the
Partnership for Peace programme of the North Atlantic
Treaty Organization was an important event in the
political life of our country. This programme attracts us
with the idea of cooperation and interaction in the
interests of common security. I welcome the accession of
the former members of the Warsaw Pact to this
programme. This fact gives hope to the whole of the
Eurasian continent for peaceful cooperation, thereby
ensuring security, progress and prosperity for all peoples,
and thereby eventually eliminating the possibility of the
emergence of new adversarial blocs. We hope that
participation in the NATO programme will enhance the
role of our country in the building of a new European
security structure.
5


This year the Azerbaijan Republic was accorded the
status of Observer in the Non-Aligned Movement, a step
that provides us with a broad opportunity for the
establishment of bilateral contacts in various fields and for
the rapprochement of our positions with those of the States
members of the Movement.
The accession of the young Azerbaijani State to the
United Nations as a full Member in January 1992 marked
the most important stage in the development of our country.
The scope of our cooperation with many United Nations
international agencies has been expanding ever since.
We appreciate especially the cooperation we enjoy
with the International Monetary Fund (IMF) and the World
Bank. Concrete projects that are of great importance for
the socio-economic development of our country have been
elaborated as a result of the practical work of experts
representing these large financial institutions. We assume
that many possibilities exist for our fruitful cooperation
with international financial institutions. We understand the
prudence and concern demonstrated by the heads of the
IMF and the World Bank with regard to the war conditions
in which the Azerbaijani Republic has been engaged. At
the same time, however, the IMF has given a structural
adjustment loan to Armenia, which is in a state of war with
us. We consider that justice requires at least a balanced
approach in this matter.
We are expecting a great deal from the United Nations
Development Programme (UNDP) and the United Nations
Environment Programme (UNEP) in the way of technical
assistance in the drawing up of national programmes for the
development of market economy infrastructures, and
assistance to enable our country make progress towards
modern management methods and the application of
advanced technologies.
We attach especial attention to international economic
cooperation, and it is with deep satisfaction that I should
like to inform you that on 20 September 1994, as a result
of long and difficult negotiations, the Azerbaijani Republic
signed a contract with a consortium of large international
oil companies for the joint development of the off-shore
oilfields for a 30-year term in the Azerbaijani sector of the
Caspian Sea.
This landmark economic endeavour testifies to our
policy of openness to the whole world, as well as to our
policy of liberalizing the economy and attracting foreign
investment. The signing of this unique contract will
promote the strengthening of cooperation and
rapprochement among the peoples and countries
participating in its implementation, that is, Azerbaijan, the
United States, Russia, the United Kingdom, Turkey,
Norway and Saudi Arabia.
In mentioning this, I should like once again to
underline the fact that the Azerbaijani Republic is seeking
full-fledged integration into the world community and has
the full capacity to do so. For that reason the core of its
policy is the aspiration for peace, and we pin great hopes
on the United Nations in assisting us to achieve this
peace.
The Azerbaijani people have placed great confidence
in me in electing me President of a young, independent
State, and today it has been my privilege to convey to
you its deepest aspirations. I leave this lofty rostrum of
the General Assembly in the hope that the voice of my
people will be heard by the members of the Assembly
and that it will pave the way to their hearts.
